DETAILED ACTION
This Office Action is responsive to communications of application received on 11/15/2019. The disposition of the claims is as follows: claims 1-15 are pending in this application. Claims 1, 11 and 14 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/15/2019 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7-8, 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication No. WO 02/39411 A1 to Cho et at.
As to claim 1, Cho discloses a printing apparatus (figure 2 and page 1, lines 9-19 and page 5, line 4 – page 7, line 8) comprising:
a scanner to scan a print medium line-by-line to generate consecutive lines of analog scan data (scanner; page 11, lines 2-6);
an analog-to-digital converter coupled to the scanner to receive each line of analog scan data and convert the line of analog scan data to a line of digital scan data (input part 21 for converting analog to digital; page 18, lines 8-11);
a hardware pixelization circuit to generate a sequence of pixels from each line of the digital scan data (central processing 23 for generation of plurality of pixels; page 18, lines 13-16);
an encryptor to encrypt the sequence of pixels to generate a sequence of encrypted pixels prior to storing of the lines of the digital scan data of the print medium (central processing 23 for pixels encryption; page 18, lines 13-19); and
a data storage device to store the sequence of the encrypted pixels (image storing 24; page 18, lines 19-22); and
a printing subsystem to print the stored sequence of the encrypted pixels (image printing 25; page 18, lines 22-25).
claim 7, Cho further discloses wherein the printing subsystem is to print at least one swath comprising the encrypted pixels (image printing 25; page 18, lines 22-25).
As to claim 8, Cho further discloses wherein the encryptor is to decrypt the sequence of pixels to generate a sequence of decrypted pixels using an encryption key generated from a string or an image (figure 6 and page 24, lines 9-18).
As to claim 11, claim 11 is for a method (figure 4) that corresponds to apparatus claim 1. Therefore it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 12, Cho further discloses receiving a user data; hashing the user data; and converting the user data into an encryption key using a pseudo-randomizing function (receiving of security code and generation of encryption key; figure 4 and page 22, lines 13-24).
As to claim 13, Cho further discloses decrypting the sequence of pixels to generate a sequence of decrypted pixels using the encryption key (figure 6 and page 24, lines 9-18).
As to claim 14, Cho discloses a printing apparatus (figure 2 and page 1, lines 9-19 and page 5, line 4 – page 7, line 8) comprising:
a scanner to scan a print medium to generate analog scan data (scanner; page 11, lines 2-6); 
an analog-to-digital converter coupled to the scanner to receive the analog scan data and convert the analog scan data to digital scan data (input part 21 for converting analog to digital; page 18, lines 8-11);

a data buffer to temporarily store the encrypted digital scan data (image storing 24; page 18, lines 19-22); and 
a printing subsystem coupled to the data buffer to print the stored encrypted digital scan data (image printing 25; page 18, lines 22-25).
As to claim 15, Cho further discloses wherein the encryption circuit is to decrypt the digital scan data in response to receiving the encrypted digital scan data (figure 6 and page 27, lines 3-8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 02/39411 A1 to Cho et at in view of U.S. Patent Publication No. 2005/0210259 A1 to Richardson.
As to claim 2, Cho discloses the printing apparatus as recited in the parent claim. Cho does not expressly disclose a hashing block coupled to the encryptor to generate a digest from a password image scan data.
Richardson, in the same area image forming apparatus, teaches a hashing block (hash unit 230 of figure 2; paragraph 0025) coupled to the encryptor to generate a digest from a password image scan data (biometric, magnetic stripe card; paragraph 0036).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified the security code as taught by Cho by the teaching of Richardson because it would provide more security to the encrypted image using password image scan data.
As to claim 3, Cho/Richardson further discloses wherein the encryptor is to convert the digest into an encryption key (receiving of security code and generation of encryption key; figure 4 and page 22, lines 13-24).
As to claim 9, Cho further discloses an image forming device (image printing 25). Cho does not expressly disclose wherein the image forming device is to convert the sequence of the decrypted pixels into a printable format.
Richardson, in the same area image forming apparatus, teaches wherein the image forming device is to convert the sequence of the decrypted pixels into a printable format (printer 210 of figure 2 for printing decrypted document; paragraph 0023).
.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. WO 02/39411 A1 to Cho et at in view of U.S. Patent No. 7,532,367 B2 to Morita.
As to claim 5, Cho discloses the printing apparatus as recited in the parent claim. Cho does not expressly disclose wherein the data storage device is a dynamic random-access memory (DRAM) buffer.
Cho teaches the printing apparatus with RAM memory (page 27, line 9-12).
Morita, in the same area of image forming apparatus, teaches wherein the data storage device is a dynamic random-access memory (DRAM) buffer (12 of figure 1 and column 3, lines 26-30).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified the RAM memory as taught by Cho by the teaching of Morita because it would reduce the overall cost of the printing apparatus.
As to claim 6, Cho/Morita further discloses wherein the DRAM buffer is to hold the sequence of the encrypted pixels (page 18, lines 19-22).
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUNG D TRAN/Primary Examiner, Art Unit 2675